oO ON Da FPF WwW DY —

RO RO RDO PO PN NP P PMO HMO | | = = = Ss eS = So S
oN OO FP WO NY | FO O WON DO Oo FP WOW NY | OO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANDREW JOSHUA SALAS, No. CV 17-3729-CAS (AGR)

Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
NEIL MCDOWELL, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT IS ORDERED that judgment be entered denying the Petition for Writ of
Habeas Corpus, dismissing the Strickler subclaim of Ground Three with prejudice,

and dismissing the remaining claims without prejudice as unexhausted.

dirt Lh. fyd

United States District Judge

 

DATED: April 14, 2020

 

 
